DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 6/9/2021 have been considered. Claims 1 and 28-30 have been amended. Claims 2-4, 6-11, 18-19, and 22-27 have been cancelled. Claims 1, 5, 12-17, 20-21, and 28-34 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 30:
The claim as a whole is indefinite as it appears to be repeating most of the steps from Claim 29 and it is unclear how these steps further narrow claimed subject manner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lee (US Pat. No. 8,813,276).
With regard to Claim 29:
Lee discloses: Lee discloses: A method comprising the steps of: securing block and tackle pulley (47) onto a bed board, existing bed board, or existing bed frame (20) with a use of at least one mount (42); threading a rope (60) through the block and tackle pulley; guiding a free end of the rope through at least one rope guide (see end pulley of Ref 48 which guides Ref 60); attaching the free end of the rope with a clamp or hook (54, 56); hooking the clamp or hook to an embedded loop (30, 32) of a support structure (10) housing a patient in a prone position; adjusting the heigh and/or rotation -of the support structure by pulling the rope threaded through 64PATENT APPLICATIONATTORNEY DOCKET NO. KUPE-P001bthe pulley and in tensionable communication with the support structure; and maintaining the height and/or rotation of the support structure using a rope locking mechanism (50), preventing the movement enabling supination or pronation of the patient.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Parsons (US Pat. No. 3,959,832).
With regard to Claim 28:
Lee discloses: An apparatus comprising: a support structure (10) with at least one pair of opposable embedded loops (30, 32)…and a bed-board mounted on an existed bed-board or bed-frame (see bed board around Ref 20); a block and tackle pulley (40, 47) mounted on the bed-board and in communication with the support structure via a rope through the at least one pair of opposable embedded loops on the support structure, enabling any one of lift or rotation of the support structure enabling any one of supination or pronation of the patient (Figs. 1-2, 7A-7B, 9A-9D; Col 7 line 15 – Col 8 line 58).
However Lee does not explicitly disclose: and at least one aperture dimensioned to traverse any one of vital lines from a patient in operable communication with any one of, or combination of, a monitoring and 
Nevertheless Parsons teaches a hammock for invalids comprising multiple openings (22a-22g) in the hammock (Fig. 1), for the purpose of preventing pressure sores on a patient while providing access to various locations on the patient.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee with the teachings of Parsons such that the modification yields: “and at least one aperture dimensioned to traverse any one of vital lines from a patient in operable communication with any one of, or combination of, a monitoring and 63PATENT APPLICATIONATTORNEY DOCKET NO. KUPE-P001btherapeutic device, thereby allowing for the patient to be in any one of supination or pronation without causing dislodgement of said vital lines”, for the purpose of not only relieving pressure on a patient using the support structure but also to provide access to various locations of a patient for intravenous procedures.
With regard to Claim 32:
Lee discloses the invention as described above.
However Lee does not explicitly disclose: further comprising the step of: traversing at least one aperture on the support structure with any one of a vital line or tube in order for the patient to be in operable communication with any one of a medical monitoring device or therapeutic device, thereby preventing dislodgement of said vital line or tube.
Nevertheless Parsons teaches a hammock for invalids comprising multiple openings (22a-22g) with lids (24) and fastening systems (24a-24g) in the hammock (Fig. 1), for the purpose of preventing pressure sores on a patient while providing access to various locations on the patient.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee with the teachings of Parsons such that the modification yields: “further comprising the step of: traversing at least one aperture on the support structure with any one of a vital line or tube in order for the patient to be in operable communication with any one of a medical monitoring device or therapeutic device, thereby preventing dislodgement of said vital line or tube”, for the purpose of not only relieving pressure on a patient using the support structure but also to provide access to various locations of a patient for intravenous procedures.
With regard to Claim 34:
Lee discloses the invention as described above.
However Lee does not explicitly disclose: further comprising the step of: sealing and opening of variable degree any one of an aperture with at least one flap with any one of a fastening attachment.
Nevertheless Parsons teaches a hammock for invalids comprising multiple openings (22a-22g) with lids (24) and fastening systems (24a-24g) in the hammock (Fig. 1), for the purpose of preventing pressure 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee with the teachings of Parsons such that the modification yields: “further comprising the step of: sealing and opening of variable degree any one of an aperture with at least one flap with any one of a fastening attachment”, for the purpose of not only relieving pressure on a patient using the support structure but also to provide access to various locations of a patient for intravenous procedures.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Fergni (US Pat. No. 5,018,225).
With regard to Claim 31:
Lee discloses the invention as described above.
However Lee does not explicitly disclose: further comprising the step of: coupling the block and tackle pulley with a telescopic member disposed on a wall 65PATENT APPLICATIONATTORNEY DOCKET NO. KUPE-P001bof the bed board, thereby when elevated, elevating the height of the block and tackle pulley and tensionable engagement with the support structure via the embedded loop.
Nevertheless Fergni teaches a bedsore prevention bed comprising a support structure (44) attached to rollers (38) which are connected to telescopic columns (20), for the purpose of elevating the support structure 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Lee with the teachings of Fergni, such that the modifications yield: “further comprising the step of: coupling the block and tackle pulley with a telescopic member disposed on a wall 65PATENT APPLICATIONATTORNEY DOCKET NO. KUPE-P001bof the bed board, thereby when elevated, elevating the height of the block and tackle pulley and tensionable engagement with the support structure via the embedded loop”, for the purpose of elevating the support structure and patient as a whole and to help turn/rotate a patient to prevent bedsores.
Allowable Subject Matter
Applicant’s amendments have overcome each and every Drawing Objection set forth in the Non-Final Office Action filed 5/25/2021.
Claims 1, 5, 12-17, 20-21 are allowable over the prior art. 
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive. 
Applicant argues that independent claims 1, 28, and 29 have been amended to include the limitations of Claims 4, 7-11, 16, 22, 24-26, and 33, which were previously-indicated as having allowable subject matter according to the previous Non-Final Rejection. Examiner respectfully disagrees. Only Claim 1 contains any of the allowable subject matter (specifically the limitation regarding the inverted u-shape mount as recited in now-cancelled Claim 10). Claims 28 and 29 do not include any allowable subject matter and appear to recite the same scope of the invention as before. Therefore while Claim 1 and it’s dependent claims are deemed as allowable over the prior art, Claims 28-34 remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/

Art Unit 3673